UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 96-1970



STEPHEN V. TALMAGE,

                                           Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                            Respondent - Appellee.



Appeal from the United States Tax Court. (Tax Ct. No. 95-339)


Submitted:   October 17, 1996          Decided:     November 15, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stephen V. Talmage, Appellant Pro Se. Gilbert Steven Rothenberg,
Gary R. Allen, Randolph L. Hutter, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephen V. Talmage appeals from the tax court's orders (1) en-

tered March 11, 1996, granting summary judgment to the Commissioner

and imposing a penalty under 26 U.S.C. § 6673(a)(1)(B) (1994) for

pursuing a frivolous action in tax court; and, (2) entered April

17, 1996, denying his motion for reconsideration. We affirm, based
on the reasoning of the tax court.

     The government has filed a motion seeking sanctions against

Talmage for noting a frivolous appeal.    Fed. R. App. P. 38.   We

deny the motion without prejudice to file another motion should
Talmage file another appeal in this court raising similar claims as

those raised in this appeal.   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2